Citation Nr: 0820702	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post medial meniscectomy of the left knee, to 
include the propriety of a reduction to 10 percent effective 
December 1, 2007.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for status 
post medical meniscectomy, with a 20 percent initial rating, 
and degenerative arthritis of the left knee, with a 10 
percent initial rating.  The veteran subsequently initiated 
and perfected appeals of these determinations.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  His appeal was 
subsequently presented to the Board in December 2005, at 
which time it was remanded for additional development.  


FINDINGS OF FACT

1.  The veteran's status post medial meniscectomy of the left 
knee results in pain, occasional giving way, and limitations 
in mobility.  

2.  The veteran's degenerative arthritis of the left knee 
does not result in flexion of less than 130 degrees or 
extension of less than 0 degrees.  


CONCLUSIONS OF LAW

1.  An initial rating of 20 percent, effective December 1, 
2007, and no higher for status post medial meniscectomy of 
the left knee is restored.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2008).  

2.  An initial rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  

The U.S. Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
a claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court further held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an 
initial VCAA letter was sent to the veteran in March 2002 
advising him of the evidence and information necessary to 
substantiate his underlying application for service 
connection.  After the veteran entered his notice of 
disagreement as to the assignment of his initial ratings, he 
was sent subsequent letters in April and October 2006 that 
notified him of the evidence and information necessary to 
substantiate his initial rating claims, namely that, in order 
to warrant higher ratings, the evidence must show that his 
service-connected disabilities had increased in severity.  
Additionally, the March 2002 and April and October 2006 
letters informed him of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Pertinent to the fourth element, the 
April 2006 letter advised the veteran that, if he had any 
evidence in his possession that pertained to his claim to 
send it to VA.   
  
However, the veteran was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's initial rating 
claims, any question as to the appropriate effective date to 
be assigned is rendered moot.  

In Pelegrini, the Court also held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, the veteran was not informed of the evidence and 
information necessary to substantiate his initial rating 
claims or specifically requested to send any evidence in his 
possession that pertained to his claim until April 2006, 
after the issuance of the initial RO decision in November 
2002.  However, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the April and October 2006 VCAA letters 
were issued, the veteran's initial rating claim was 
readjudicated on several occasions, most recently within the 
August 2006 supplemental statement of the case.  

In addition, the Court, in a recent decision, clarified VA's 
notice obligations in increased rating claims.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, the 
instant appeal stems from original grants of service 
connection for the disorders at issue.  As noted above, the 
matters on appeal are therefore properly characterized as 
increased initial rating claims, which are controlled by 
Dingess, supra, and Vasquez- Flores is not for application 
here.  

With respect to the duty to assist, as relevant, VA treatment 
records, private treatment records, and VA examination 
reports were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claim.  Moreover, he was provided with VA examinations in 
October 2002 and December 2006 in order to adjudicate his 
initial rating claims.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  

II. Analysis

The veteran seeks increased initial ratings for his 
degenerative arthritis and post-operative residuals of a 
meniscectomy of the left knee.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2008). 

The Board notes that the veteran has been granted separate 
compensable ratings under Diagnostic Codes 5257, for 
instability, and 5010, for degenerative arthritis, of the 
left knee.  The Board is also cognizant of VAOPGCPREC 23-97, 
which holds that in certain cases where the veteran has both 
limitation of motion and instability of the affected knee 
joint, a separate compensable rating may be assigned without 
violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.  




A.  Post Medial Meniscectomy

The veteran was initially awarded a 20 percent rating, 
effective March 20, 2002, under Diagnostic Code 5257 for his 
post-operative residuals of a meniscectomy of the left knee.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  However, as 
noted in the introduction, his rating was reduced to 10 
percent, effective December 1, 2007.  Thus, the Board must 
also consider the propriety of the reduction to 10 percent.  

Upon receipt of his claim, the veteran was afforded a VA 
medical examination in October 2002.  His initial injury was 
noted to have occurred in September 1980, while playing 
sports.  He sustained a tear of the medial meniscus of the 
left knee, requiring surgical repair.  Currently, he 
experienced episodic pain and locking of the knee, occurring 
6-8 times annually.  Occasional swelling was also reported.  
Due to these symptoms, he no longer ran or jogged.  He used 
medication to control his pain.  On objective physical 
examination, the veteran walked with a slight limp, favoring 
his left knee.  However, his gait was not unstable or 
unpredictable, and he did not require an assistance device.  
A 14cm surgical scar was visible along the left knee.  The 
scar did not result in any disfigurement or limitation, and 
was nontender.  The left knee was without heat, redness, 
swelling, effusion, drainage, abnormal movement, or weakness.  
Drawer's sign was positive, indicative of instability, but 
McMurray's test was negative.  Flexion was to 130 degrees and 
extension was to 0 degrees, both with pain reported.  Some 
limitation of motion was attributed to pain and 
incoordination, but weakness, fatigue, and lack of endurance 
did not result in additional limitation of motion.  Motor 
strength in the left lower extremity was 4+/5, and sensation 
and reflexes were within normal limits.  An October 2002 X-
ray of the left knee indicated degenerative hypertrophic 
spurring at the medial femoral epicondyle and the medial 
tibial condyle.  The final impression was status post medial 
meniscectomy with pain, instability, a surgical scar, and 
mild degenerative arthritis.  

At his personal hearing in March 2004, the veteran stated his 
left knee gave him constant pain, for which he used 
medication.  He also stated the knee gave out on him on 
occasion, for which he wore a knee brace.  

Pursuant to the Board's December 2005 remand order, another 
VA examination was afforded the veteran in December 2006.  
His medical history was reviewed by the examiner.  The 
veteran reported a constant "nagging" pain in his left 
knee, for which he used over-the-counter medication.  He wore 
a neoprene brace on the knee, but otherwise did not require 
an assistance device for ambulation.  He stated that if he 
walked without his brace, his left knee tended to buckle at 
the medial aspect.  With his brace, he was able to walk 
considerable distances, over 2 miles daily.  On objective 
examination, the veteran's posture and gait were within 
normal limits.  His left knee exhibited a well-healed 
surgical scar which was non-tender and did not result in any 
limitation in and of itself.  The left knee was without 
effusion, weakness, tenderness, edema, redness, subluxation, 
or heat.  No muscular atrophy or locking was observed.  
Minimal crepitus was present.  Flexion was to 130 degrees and 
extension was to 0 degrees.  Pain and incoordination were 
evident with repetitive use, but no additional limitation of 
motion was observed due to such factors as fatigue, weakness, 
lack of endurance, or excess fatigability.  Anterior and 
posterior cruciate stability testing was slightly positive, 
as were tests of medial collateral stability and the lateral 
meniscus.  Lateral collateral stability and lateral meniscus 
stability tests were negative.  The final impression was 
status post medial meniscectomy of the left knee, with 
scarring, medial instability, and degenerative arthritis.  

The veteran's private treatment records were also obtained 
from his general practice physician.  These records indicated 
the veteran had occasionally complained of left knee pain and 
instability, with infrequent episodes of giving way.  His 
doctor had treated him with medication and rest.  No 
subsequent surgery of the left knee was noted.  

The Board must first consider the propriety of the reduction 
of the veteran's disability rating for his status post left 
knee medial meniscectomy to 10 percent.  Within a November 
2002 rating decision, the veteran was granted service 
connection and a 20 percent initial rating, effective March 
20, 2002, for this disability.  It was subsequently reduced 
to 10 percent, effective December 1, 2007, within an August 
2007 rating decision.  Because this rating was in effect for 
at least 5 years at the time of the reduction, the procedural 
safeguards found at 38 C.F.R. § 3.344(a) and (b) apply.  
Where a veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation.  38 C.F.R. § 3.344(a) (2008).  If doubt 
remains after all evidence has been considered, the higher 
rating should remain in effect.  38 C.F.R. § 3.344(b) (2008).  
It must be shown that the preponderance of the evidence 
supports the reduction itself, and with application of the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as 
required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 
see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

In the present case, the RO considered the evidence and found 
the veteran's instability and subluxation of the left knee 
had decreased from moderate to slight under Diagnostic Code 
5257, based in part on the December 2006 VA examination.  
While the Board finds the veteran has displayed some 
improvement in his left knee disability, the preponderance of 
the evidence does not support a lower rating.  Observing 
first that the veteran reported walking up to 16 miles per 
week, the Board also notes that he reported wearing a knee 
brace most of the time, without which he experienced buckling 
of the left knee joint.  Instability, albeit mild, was also 
observed along several planes of the left knee on objective 
examination.  Finally, the veteran reported constant nagging 
in the left knee joint.  The Board finds the evidence to be 
in relative equipoise and as such the veteran's initial 
rating should be restored to 20 percent.  

However, a disability rating in excess of 20 percent is not 
warranted for his left knee disability, as severe impairment 
has not been demonstrated.  As noted above, a 30 percent 
rating under Diagnostic Code 5257 requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  The veteran is able to walk 
long distance on a daily basis without the need of an 
assistance device other than a knee brace, and he has not 
required additional surgery or prosthetic implants of the 
left knee since 1980.  His knee has also been without 
effusion, swelling, weakness, tenderness, edema, redness, 
subluxation, or heat on objective examination.  He has also 
reported no interference in daily activities secondary to his 
left knee disability.  Overall, the preponderance of the 
evidence is against the award of an initial rating in excess 
of 20 percent for the veteran's post-operative residuals of a 
medial meniscectomy of the left knee.  Also, as the veteran's 
left knee disability has not displayed impairment warranting 
a higher rating at any time during the pendency of this 
appeal, a staged rating is not warranted at the present time.  
See Fenderson, supra.  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2008).  In the present case, the 
veteran has a surgical scar along the left knee following his 
1980 left knee surgery.  However, according to the 2002 and 
2006 examination reports, the veteran's scar is well-healed 
and nontender, with no other symptomatology noted.  Based on 
this finding, a separate 10 percent rating is not warranted 
under Diagnostic Code 7804, for a superficial scar which is 
painful on objective examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  

The evidence discussed herein also does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's left knee disability 
has itself not resulted in any extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the Board finds the veteran's left knee 
disability warrants a restoration of his 20 percent initial 
rating, effective December 1, 2007, and no higher.  As a 
preponderance of the evidence is against the award of an 
increased initial rating, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

B.  Degenerative Arthritis

Degenerative and/or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).  
Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension of 
the knee limited to 10 degrees, a 20 percent rating is 
assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating 
for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2008).  

The Board also observes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran may receive separate ratings under Diagnostic Code 
5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.  
Separate ratings may thus be applied in the present case, if 
applicable.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The pertinent medical evidence has already been noted above 
and need not be repeated.  After considering the totality of 
the record, the Board finds the preponderance of the evidence 
to be against an initial rating in excess of 10 percent for 
the veteran's degenerative arthritis of the left knee.  
Specifically, there is no evidence that the veteran has 
limitation of left leg extension to 45 degrees or more, even 
when taking into consideration his complaints of occasional 
pain and weakness.  See DeLuca, supra.  On VA examination in 
both 2002 and 2006, the veteran demonstrated extension to 0 
degrees with flexion to 130 degrees, with no additional 
limitation of motion on repetitive use or with flare-ups.  
Neither his extension nor his flexion of the left knee are 
limited to such an extent as to warrant a disability rating 
in excess of 10 percent, to include on the basis of a 
combined rating.  See VAOPGCPREC 9-2004.  Overall, the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent under the pertinent disability codes.  
Also, as the veteran's left knee has not displayed limitation 
of motion warranting a higher rating at any time during the 
pendency of this appeal, a staged rating is not warranted at 
the present time.  See Fenderson, supra.  

The evidence discussed herein also does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's arthritis of the 
left knee has itself not resulted in any extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 10 percent for the veteran's 
degenerative arthritis of the left knee.  As a preponderance 
of the evidence is against the award of an increased initial 
rating, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to restoration of a 20 percent initial rating and 
no higher effective December 1, 2007, for status post medial 
meniscectomy of the left knee is granted.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the left knee is denied.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


